Citation Nr: 1818652	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 9, 2011 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an August 2017 hearing at the RO; the hearing transcript has been associated with the VA e-folders. 


FINDINGS OF FACT

1.  The Veteran initially submitted a service connection claim for PTSD in November 1985, but did not respond to a December 1985 request for evidence to support his claim; as such, that claim for service connection is considered abandoned.

2.  VA followed its regular mailing practices by mailing the December 1985 request for information to the Veteran's most current address then of record, as there was no other possible and plausible address known to VA at the time. 

3.  The Veteran submitted a claim for PTSD in June 2002.

4.  In a November 2002 rating decision, the RO denied the Veteran's claim of service connection for PTSD but he did not submit a notice of disagreement within one year of mailing of notice of the rating decision, and new and material evidence was not obtained or received by VA within this one-year time period. 

5.  The Veteran petitioned to reopen his claim for PTSD in May 2009.

6.  In a July 2009 rating decision, the RO denied the Veteran's claim of service connection for PTSD but he did not submit a notice of disagreement within one year of mailing of notice of the rating decision, and new and material evidence was not obtained or received by VA within this one-year time period. 

7.  The Veteran's reopened claim for PTSD was received by the VA on November 9, 2010.

8.  In a June 2012 rating decision, the RO granted service connection for PTSD and assigned an effective date of November 9, 2010, the date the claim was received by the RO.


CONCLUSION OF LAW

The November 9, 2010, effective date for the grant of service connection for PTSD is proper.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than November 2011 for the grant of service connection for PTSD.  Specifically, in his August 2017 hearing testimony, he stated that he never received notice from the RO in response to his November 1985 original claim for service connection.  Therefore the effective date should have been in November 1985, the date of the original claim, rather than the date of his petition to reopen.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (q)(2). 

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156 (c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE), as provided in 38 U.S.C. § 5109A (a) and 38 C.F.R. § 3.105 (a). 

The grant of service connection for PTSD in the June 2012 rating decision was not based on newly obtained service department records, and the Veteran has not moved to revise or reverse any prior rating decision on the basis of CUE.  Thus, the only possible basis for an earlier effective date would be a finding that any previous rating decision was not final.  

Turning to the evidence of record, in November 1985, the Veteran applied for service connection for PTSD.  In a December 1985 notice, the RO requested that the Veteran submit evidence to support his claim, preferably within 30 days.  The Veteran was notified that he had a year to submit the requested evidence, or any evidence received after that date would constitute as a new claim.  He did not respond to this letter.  Where evidence requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158 (a).

Where a prior claim has been abandoned, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b). 

The Veteran filed another claim for PTSD in June 2002.  Service connection was denied via rating action in November 2002.  He did not submit a notice of disagreement (NOD) within one year of the date of mailing of that decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (setting forth requirements and timeframe for submitting a NOD).  Moreover, new and material evidence was not submitted within one year of the date of its mailing.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, absent a timely NOD, the June 2002 rating decision became final unless it can be shown that notice of the decision and the Veteran's appellate rights was not properly mailed to him.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.   

The Veteran submitted a petition to reopen his claim for PTSD in May 2009.  In a July 2009 rating decision, the RO denied the Veteran's claim for service connection for PTSD but he did not submit a notice of disagreement within one year of mailing of notice of the rating decision, and new and material evidence was not obtained or received by VA within this one-year time period.

A petition to reopen a claim for PTSD was received by the VA on November 9, 2010.  In a June 2012 rating decision, the RO granted service connection for PTSD and assigned an effective date of November 9, 2010, the date the claim was received by the RO.

The Veteran stated that he was requesting an earlier effective date because he did not receive the December 1985 request for evidence to support his claim.  However there is no evidence in the e-file to dispute the fact the RO carried out its duty to assist.  Additionally, the letter was not returned as undeliverable.  There is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties. Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  To rebut the presumption, the Veteran, not VA, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent such clear evidence, timely delivery is assumed. Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran has not presented any evidence to indicate the absence of regular mailing practices.  Accordingly, the Board finds that VA discharged its duties by following its regular mailing practices to the extent possible. 

The Veteran also indicated that he did not file NODs to the November 2002 and July 2009 decisions due to the advice of a service representative.  Unfortunately, there is no statutory or regulatory authority for tolling the filing of a NOD for equitable reasons.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.201; see also Percy v. Shinseki, 23 Vet.App. 37, 44 (2009) (noting that the statutory language for the NOD filing time limit is mandatory and jurisdictional in nature).  There was no apparent constitutional violation warranting equitable tolling, and the Veteran has not advanced any argument to that effect.  See Barrett v. Shinseki, 22 Vet.App. 457, 461 (2009).

Because the July 2009 rating decision is final, the earliest possible effective date for the grant of service connection for PTSD was the date of the Veteran's petition to reopen, November 9, 2010.  See 38 C.F.R. § 3.400 (q)(2).  Thus, November 9, 2010, is the proper effective date for the grant of service connection for PTSD.

In sum, entitlement to an effective date of service connection for PTSD earlier than November 9, 2010 is denied.  Because this appeal is denied as a matter of law based on facts that are not in dispute, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994); see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than November 9, 2011 for the grant of service connection for PTSD is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


